Rabin, J. (dissenting).
I dissent and vote to affirm. In denying defendant husband’s first motion to dismiss the second cause of action, -Special Term said in part as follows:
‘ ‘ The second cause of action alleges that defendant deliberately concealed from plaintiff that he was a Nazi and hated Jewish people and was fanatically anti-semitic; that he believed in, advocated, approved and applauded Hitler’s ‘ Final Solution ’ of extermination of the Jewish people and that he would require plaintiff to weed out her Jewish friends and cease socializing with them.
*473"These are more than distasteful beliefs; they are absolutely repugnant and insufferable to all persons who believe in the divine nature of man. A fraud with respect to such beliefs, inducing marriage, is one affecting a vital aspect of the marital relationship. At least, it may be so determined upon a trial. It might well be found to be ‘ material to that degree that, had it not been practiced, the party deceived would not have consented to the marriage ’ and is of such a nature as to deceive an ‘ ordinarily prudent person ’ (Di Lorenzo v. Di Lorenzo, 174 N. Y. 467, 471, 473; Shonfeld v. Shonfeld, 260 N. Y. 477).”
I quite agree that the fraud alleged is such as would affect “ a vital aspect of the marital relationship ”. The holding of such beliefs, and carrying them into the marital relationship, could very well make impossible the maintenance of the marriage if those beliefs are repugnant to the wife’s very nature. That being so, fraudulent concealment of those beliefs before marriage should support a judgment of annulment.
McNally, Steuer, and Staley, JJ., concur with Breitel, J. P.; Rabin, J., dissents in opinion.
Order, entered on August 7,1964, reversed, on the law, without costs or disbursements to either party, and the motion to dismiss the second cause of action granted.